ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
CBRE Heery, Inc.                             ) ASBCA No. 62615
                                             )
Under Contract No. W9126G-08-D-0056          )

APPEARANCES FOR THE APPELLANT:                   Heather F. Shore, Esq.
                                                  Brown & Ruprecht PC
                                                  Kansas City, MO

                                                 Wade Purcell, Esq.
                                                  Counsel

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Laura J. Arnett, Esq.
                                                 Allie E. Vandivier, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Savannah

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 4, 2021




                                              JAMES R. SWEET
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62615, Appeal of CBRE Heery, Inc.,
rendered in conformance with the Board’s Charter.

      Dated: October 5, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2